THE COURT
thereupon, after the summing up of the respective counsel, charged the jury: (1) That it must be proved to their satisfaction that a larceny had. been committed, and if they believed the testimony in this cause, there could be no doubt on this point. (2) That it must have been committed on the high seas and on board of an American vessel; and it was a question of fact for them to determine from the evidence whether the property stolen had been taken ■while the vessel lay at the port of Savannah or upon the high seas. If they found that the goods were stolen while the vessel was on the high seas, they would be bound to convict the prisoners; but if the goods were taken while the vessel lay at the port of Savannah, in the state of Georgia, although, the prisoner morally was guilty of the larceny, he could not be punished by this court, under the aet of congress, as the statute had not conferred jurisdiction upon this court, and the jury would be bound under the latter hypothesis to acquit the prisoner."
The cause was then submitted to the jury, who retired and returned a verdict of “Not guilty,” whereupon the prisoner was discharged.